Citation Nr: 1414155	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to residuals of a left chest injury.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to residuals of a left chest injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a right eye disability and entitlement to service connection for a bilateral legs disability appear to have been raised by the record in an August 2013 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects that the Veteran had requested a hearing before a Veterans Law Judge in conjunction with this appeal, and that such a hearing was scheduled for March 2013.  However, the Veteran failed to report for this hearing, and no good cause has been shown for this failure.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board previously remanded this matter for further evidentiary development in July 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, further development is warranted with respect to the issues on appeal.

In November 2013, the Veteran underwent a VA examination on his right shoulder and left knee.  The July 2013 Board remand required that the claims file be reviewed by the examiner.  However, the November 2013 VA examiner said that no records were available for review.  The examiner concluded that the Veteran's current right shoulder disability and left knee disability were not unusual for someone in the Veteran's age group, but he did not provide a rationale for this opinion.  Additionally, the examiner provided no rationale for his conclusion that the Veteran's right shoulder and left knee were not aggravated by his service-connected left chest injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  The examiner also did not provide an opinion as to whether the Veteran's right shoulder disorder or left knee disorder were caused by his service-connected left chest injury.

A medical opinion was provided on the Veteran's left knee in November 2013 by Dr. LT.  This physician also found that the Veteran's left knee disorder was consistent with normal aging, but gave no rationale for this finding.  In addition, the physician provided no rationale for her opinion that it was less likely than not that the Veteran's left knee disorder was caused by his service-connected left chest injury, and she provided no opinion as to whether his current left knee disorder had been aggravated by his left chest injury.  Finally, an additional medical opinion was provided by Dr. JM, also in November 2013.  In concluding that it was less likely than not that the Veteran's current right shoulder and left knee disabilities were "incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, to include the purported injuries sustained in the fall in April 1945," Dr. JM did not provide a rationale for this opinion, other than that there were no complaints of a left knee or right shoulder injury in the Veteran's service treatment records.   However, corroborating service treatment records are not required where, as here, a Veteran has competently and credibly testified as to an in-service injury.  The lack of these records can be considered as one of the factors in providing a negative etiology opinion, but it cannot be the sole reason for a negative etiology opinion where there is credible and competent lay evidence of the same injury.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, none of the three medical opinions from November 2013 substantially complied with the directive in the Board's July 2013 remand, and thus, another medical opinion must be obtained.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must once again be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The claims file should be sent to a new VA examiner.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50% probability or greater) that the Veteran's current disabilities of the right shoulder and left knee were incurred in or otherwise the result of his active service, to include the purported injuries sustained in his fall in April 1945?  A complete rationale for any opinion expressed must be provided.  If the examiner attributes either the Veteran's current right shoulder disability or left knee disability to aging, the examiner must provide a rationale for why the disability is attributed to aging rather than any aspect of military service.   

b.  Is it at least as likely as not (50% probability or greater) that the Veteran's current disabilities of the right shoulder and left knee were caused by his service-connected residuals of a left chest injury?  A complete rationale for any opinion expressed must be provided.   

c.  Is it at least as likely as not (50% probability or greater) that the Veteran's current disabilities of the right shoulder and left knee were aggravated by his service-connected residuals of a left chest injury?  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  A complete rationale for any opinion expressed must be provided.   

2. After the development above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


